Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  128715(24)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  JOHN R. JACOBS,                                                                                                     Justices
             Plaintiff-Appellee,
                                                                    SC: 128715
  v                                                                 COA: 258271
                                                                    Oakland CC: 91-405664-NO
  TECHNIDISC, INC., and PRODUCER’S
  COLOR SERVICES, INC.,
           Defendants-Appellees,
  and

  MICHIGAN MUTUAL INSURANCE
  COMPANY n/k/a AMERISURE MUTUAL
  INSURANCE COMPANY,
             Intervenor-Appellant.
  ______________________________________


                On order of the Chief Justice, the motion by intervenor-appellant for
  extension to January 17, 2006 of the time for filing its brief and appendix is considered
  and is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2006                    _________________________________________
                                                                               Clerk